 In the Matter Of WORTHINGTON PUMP AND MACHINERY CORP.andPATTERN MAKERS ASSOCIATION OF NEW YORK AND VICINITY, PATTERNMAKERS LEAGUECase No. B-303.-Decided December 7, 1937SteelProductsManufacturing Industry-Investigation of Representatives:controversy concerning representationof employees:dispute between craft andindustrial unions asto appropriateunit-UnitAppropriatefor Collective Bar-gaining:craft-wood patternmakers and apprentices;occupational and wagedifferences;established labor organization in plant; history of collective bar-gaining relationswith employer ;desire ofemployees-Representatives:proof ofchoice : signed authorizations;stipulation as to majority in appropriate unit-Certifiicationof Representatives:upon proof of majority representation.Mr. Charles A. Graham,for the Board.Mr. Charles M. Barney,of Harrison, N. J., for the Company.Mr. Harold Ware,of New York City, for the Association.Mr. Ernest Umpleby,of Schenectady, N. Y., for the League.Mr. E. J. Lever,of Philadelphia, Pa., for the S. W. O. C.Mr. Lewis M. Gill,of counselto theBoard. 'DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 19, 1937, Pattern Makers Association of New York andVicinity," herein called the Association, filed with the Regional Di-rector for the Second Region (New York City) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Worthington Pump and Machinery Cor-poration,Harrison, New Jersey, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On August 6, 1937, the National LaborRelations Board, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act, and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 1, as amended, or-'The signature appearing on the petition was "Pattern Makers Assn.of N. Y. & Vie.Pattern Makers League".448 DECISIONS AND ORDERS449dered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On September 14, 1937, the Regional Director issued a notice ofhearing, copiesof which were duly served upon'the Company, uponthe Association, and upon the Steel Workers Organizing Committee,herein called the S.W. O. C., a labor organization purporting torepresent employees directly affected by the investigation.Pursuantto the notice, a hearing was held on September 23, 1937, at New YorkCity, before H. R. Korey, the Trial Examiner duly designated by theBoard.The Board was represented by counsel, the Company byits secretary, and the Association and the S. W. O. C. by officers oftheir respective organizations.The Pattern Makers League of NorthAmerica, herein called the League, the parent body of the Associa-tion,was also represented by an officer.All participated in thehearing.Full opportunity to be heard, to examine and to cross-examine witnesses,and to introduce evidence bearing on the issueswas afforded all parties.No motions or objections to the admissionof any evidence were made at the hearing.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a corporation, organized in 1937 under the lawsof Delaware,as successor to a corporation of the same name andbusiness which was organized in 1916 under the laws of Virginia.Its executive offices are at Harrison,New Jersey,and its principalmanufacturing plants are located in Harrison, New Jersey; New-ark, New Jersey; Buffalo, New York; and Holyoke, Massachusetts.The Company is engaged in the manufacture of pumps, condensers,refrigeration machinery,feed water heaters,gas engines,Diesel en-gines, and other products.Raw materials used by the Company in-clude iron,steel, copper, coke, and sand.Of the raw materials usedat theHarrisonplant,which is the only plant concerned in thisproceeding,about 90 per cent are ordinarily obtained from outsidethe State of New Jersey.Of the finished products of the Harrisonplant, about 80 per cent are ordinarily shipped by rail, truck, andwater into states other than the State of New Jersey and into foreigncountries.The Company has about twenty branch sales offices throughout theUnited States and employs about 150 salesmen who solicit ordersthroughout the United States. It advertises in trade journals andhas numerous trade marks and foreign patents.The Harrison plant employs approximately 1,800 men. 450NATIONALLABOR RELATIONS BOARDIT.THE ORGANIZATIONS INVOLVEDPattern Makers Association of New York and Vicinity is a labororganization affiliated with the Pattern Makers League of NorthAmerica, which in turn is affiliated with the American Federation ofLabor.The Association admits to membership wood pattern makersand apprentices employed by the Company.SteelWorkers Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization, admittingto membership all hourly paid employees of the Company. It has alocal, the Harrison Machinery Lodge, for employees at the Harrisonplant of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company is unwilling to deal separately with the Associationunless the wood pattern makers are found by the Board to be anappropriate unit for collective bargaining.There was placed inevidence at the hearing a copy of a contract entered into between theS.W. O. C. and' the Company, effective as ofMay15, 1937, recog-nizing the Harrison Machinery Lodge of the S. W. O. C. as the solecollective bargaining agency for all hourly paid employees of theCompany with respect to rates of pay, wages, hours of employment,and other conditions of employment.2However, the contract con-tained the following provision :It is understood that the Wood Pattern Makers are excludedfrom this agreement, pending the settlement of their status bythe National Labor Relations Board.The representation of the wood pattern makers is accordinglyunsettled until this Board determines whether or not they constitutean appropriate bargaining unit.We, therefore, find that a question has arisen concerning repre-sentation of employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.2 Harrison Machinery Lodge Exhibit No. 1. DECISIONS AND, ORDERSV.THE APPROPRIATE UNIT451The Association contends that the wood pattern makers and woodpattern maker apprentices at the Harrison plant constitute a unitappropriate for collective bargaining.There are 72 employees inthis proposed unit.The S. W. 0. C. contends that all employees inthe plant paid upon an hourly basis should be considered one unit.The work at the plant consists of engineering and drafting, pro-duction of patterns in either wood or metal, molding the patterns inthe foundry, and finally the machining and finishing of the finalproducts.The wood pattern makers are skilled craftsmen, each ofwhom customarilyperforms acomplete operation,consistingof draw-ing and constructing the pattern or part ofa pattern which is as-signed to him.The metal pattern makers work on a separate floorin the same building with the wood pattern makers, but there isnormally no interchange between these two groups. It was testifiedthat metal pattern makers are more closely akin to the skilled ma-chinists than to the wood pattern makers. ' The wage scale for thewood pattern makers is different from that applicable to other em-ployees in the plant.The S. W. 0. C. membership includes. metalpatternmakers in the plant, but no wood pattern makers. Thepresident of the Harrison Machinery Lodge of the S. W. 0. C. testi-fied that when his organization became active in the plant, no attemptwas made to organize the wood pattern makers, some of whom hadbeen organized for many years by the Association.' The same wit-ness testified that the S. W. 0. C. drive inspired the Association toincreaseitsmembership anlong the wood pattern makers from, about20 per cent to an almost complete enrollment by the time of thehearing.At the time,the contract between the S. W. 0. C. and theCompany was consummated, the S. W. 0. C. had securedas membersabout 95 per cent of the hourly paid employees of the Company.A witness for the League testified that in a number of recentcontroversiesover representation in various 'other plants, theS.W. O. C. has agreed that the wood pattern makers should con-stitute separate bargaining units, despite the organization of theremainder of the employees in the plants into industrial unions.The League, it was,testified, has represented wood pattern makers,inmany plants for the past fifty years,, having a membership ofbetween seven and eight thousand. It appears that wood patternmaking constitutes a well recognized and clearlydefined craft.In this case, the history of collective bargaining in theplant isnot particularly illuminating.The record does not show to whatextent the Association has capitalized on its organization in theplant by engaging in collective bargaining with the management inthe past.There is some testimonyas to certainrecent negotiations 452NATIONAL LABOR RELATIONS BOARDbetween the Company and the two unions here involved.While theS.W. O. C. and the company were engaged in negotiations whichresulted in the recent signed agreement, the Association was present-ing demands to the Company for a wage increase for the wood pat-tern makers who had in fact voted to strike unless theincreases wereforthcoming.The Company requested the two unions to come tosome understanding on the demands since it was reluctant to en-counter S.W. O. C. opposition to separate bargaining between theCompany and the Association.An Association committee then metwith a S. W. O. C. committee. The testimony is conflicting as to-whether the, Association sought the assistance of the S.W. O. C.in securing the wage increase or merely requested the S. W. O. C.towithhold opposition while the Association bargained with theCompany.The result, in any event, was that the wood patternmakers did receivea separatewage increase.Previous to this oc-currence, the wood pattern makers shared in a general increase se-cured by the S. W. O. C. for all the employees in the plant.On' one relevant point there was no dispute. It was agreed by allparties that the majority of the wood pattern makers preferred tobe represented by the Association.The contention of the S. W. O. C. rests primarily upon the broadground that the simultaneous existence of craft and industrial unionsin the sameplant is not conducive to effective collective bargaining.We find no great preponderance of evidence in this record in favorof one contention over the other.The industrial form of organiza-tion has apparently been successfully applied to this plant, or atleasthas made an auspicious beginning as indicated by the contractrecently entered into.On the other hand, the Association has beenin the plant for many years, representing employees of a well-definedcraft.In other plants, the industrial unions have seen fit to recog-nizethe separate status of the wood pattern makers, and while thisis by no means conclusive, it does indicate that such separate repre-sentation has not universally been regarded, even by the industrialunions, asan intolerable arrangement.The recent negotiationsprove little one way or the other.The Board has held that the desire of the employees in the dis-puted group is to be given considerable weights In this case it isconceded by the S. W. O. C. that the wood pattern makers preferseparate representation.Furthermore, the S. W. O. C. admittedlyhas no membership among them. In the light of all the circum-stances of this case, we believe that the separate representationdesired by the wood pattern makers should be permitted.8Matter of the Globe Machine andStamping CoandMetalPolishersUnion. LocalNo3, International Association of Machinists District No 54, Federal Labor Union. 1888,and UnitedAutomobileWoikers of America,3N. L R B. 294 DECISIONS AND ORDERS453We find that the wood pattern makers and wood pattern makerapprentices employed by the Company constitute a unit appropriatefor the purposes of collective bargaining, and that such unit willinsure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining, and otherwise effec-tuate the policies oi; the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt thehearing 'the Company submitted,a sworn list of the woodpattern makers and apprentices employed in the Harrison plant onJuly 2,1937.4It was agreedby bothunions that this list was tobe determinative of the employees in question.The list contained72 names.The Association submitted a statement signed by 69 ofthese 72 men, designating the Association as their collective bar-gaining agency.5This statement was dated June17, 1937,and wasduly sworn and subscribed.No evidence tending to discredit thislist of signatures was submitted.In addition,itwas agreed by allparties that,ifpolled, the majority of the wood pattern makerswould select the Association as their representative.Under the circumstances,no secret ballot is necessary.We findthat the Association has been designated and selected by a majorityof the employees by the appropriate unit as their representative forthe purposes of collective bargaining.It is, therefore, the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining,and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Worthington Pump and Machinery Corpo-ration,Harrison,New Jersey,within the meaning of Section 9 (c)and Section 2 (6) and(7) of the National Labor Relations Act.2.The wood pattern makers and wood pattern maker apprenticesemployed by the Company constitute a unit appropriate for the pur-poses of collective bargaining,within the meaning of Section 9 (b)of the National Labor Relations Act.3.Pattern Makers Association of gewYorkand Vicinity is theexclusive representative of all the employees in such unit for thepurposes of collective bargaining,within the meaning of Section 9(a) of the National Labor Relations Act.Board's Exhibit No. 5.Board s Exhibit No. 7 454.NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and -pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Pattern Makers Association of NewYork and Vicinity has been designated and selected by a majority ofthewood pattern makers and wood pattern maker apprenticesemployed by Worthington Pump and Machinery Corporation, Harri-son, New Jersey, as their representative for the purposes of collective,bargaining and that, pursuant to the provisions of Section 9 (a) ofthe Act, Pattern Makers Association of New York. and Vicinity isthe exclusive representative, of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.EDWIN, S. SMITH, dissenting :In this plant of 1,800 employees, there was up until the comingof the S. W. O. C. no effective labor organization.The Associationhad succeeded in organizing about 20 per cent of the wood patternmakers, but the record is silent as to any effective bargaining betweenthe Company and this minority group.With the advent of theindustrial union, labor organization gathered headway rapidly inthe plant; at the time the S. W. O. C. made its agreement with theCompany in May about 95 per cent of the employees had affiliatedwith it.The union of pattern makers, which had'remained for manyyears on an ineffective basis, now achieved a sudden spurt as a resultof the general enthusiasm for organization created by'the S. W. O. C.On the basis of the number of wood pattern makers now enrolledin its ranks, the Association would be entitled to certification.Thequestion is whether its history in the plant entitles the craft, on whosebehalf it functions, to'be set aside as a separate bargaining unit, inview of the considerations which indicate the appropriateness of anindustrial unit.These considerations, as set forth by me in otherdissenting statements,(' are convincingly present in this case.Thereseems no special warrant in the claims put forward by the Associationfor weakening collective bargaining in an industrial unit by depriv-ing the unit of the strength of this group of skilled workers. I thinkthe decision should; deny the petition of the Association.6Matter of Allis-Chalmers Manufacturing CompanyandInternationalUnion,United'AutomobileWorkers of America, Local 218,Matter of Schack DryShaver CompanyandLodge No 1557, International Asscr,ation of Machinists, 4 NL R B_246.